Citation Nr: 0842724	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
Wolff-Parkinson-White Syndrome (WPWS).

2.  Entitlement to a temporary total (convalescent) rating 
under 38 C.F.R. § 4.30 or a temporary total (hospitalization) 
rating under 38 C.F.R. § 4.29 following surgery in October 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1993 to March 1994.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is associated with the claims 
file.  In July 2008, the veteran submitted additional 
evidence that had not been with a waiver of RO consideration.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA applies to the instant claims.

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 

With regard to the issue of entitlement to a temporary total 
rating under either 38 C.F.R. § 4.30 or 38 C.F.R. § 4.29, 
there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.

The Board is also of the opinion that further development is 
required to comply with VA's duty to assist the veteran in 
development of the facts pertinent to his claim for an 
increased rating.  At the July 2008 travel Board hearing, he 
essentially maintained that this disability had increased in 
severity.  He underwent a VA examination in February 2006, 
but no Holter monitor testing or electrocardiogram (ECG) was 
done at that time.  (The occurrence of episodes of atrial 
fibrillation is by regulation to be documented either by ECG 
or a Holter monitor.  See 38 C.F.R. § 4.104, Diagnostic Code 
7010 (2008).)  He failed to report for a subsequent VA 
examination scheduled in May 2007; however, he maintains that 
he did not receive notice of this examination.  Given his 
apparent belief that his WPWS is worse than originally rated, 
his allegation of non-receipt of notice to report for 
examination, and that nearly three years have passed since he 
was last formally examined to assess the disability, the 
Board finds that a contemporaneous VA examination is 
necessary.  38 U.S.C.A. § 5103A.  See also Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  Furthermore, as VA outpatient treatment 
records are constructively of record, and may contain 
pertinent information, they must be obtained.  

Finally, it is noteworthy that the Court has held that 
"staged" ratings may be appropriate in an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim  for a 
temporary total (convalescent) rating 
under 38 C.F.R. § 4.30 or a temporary 
total (hospitalization) rating under 38 
C.F.R. § 4.29 following surgery in October 
2004, the RO should send the veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b). He should have opportunity to 
respond.

2.  The RO must secure for the record 
copies of the complete records of all VA 
treatment (records of which are not 
already associated with the claims file) 
the veteran has received for WPWS since 
May 2006.  

3.  The RO should then arrange for a 
cardiology examination of the veteran to 
ascertain the current nature and severity 
of his service-connected WPWS.  The 
veteran's claims file and a copy of the 
criteria for rating this disability (i.e., 
38 C.F.R. §§ 4.100, 4.104, Code 7010) must 
be made available to, and reviewed by, the 
examiner in conjunction with the 
examination.  Any tests or studies 
necessary for evaluation must be completed 
(unless medically contraindicated).  If a 
required study (ECG or Holter monitor) is 
not completed, the examination report must 
include an explanation why it was so.  The 
examiner should explain the rationale for 
any opinions given, and should 
specifically comment on any evidence that 
supports or contradicts that the veteran 
has/has had more than four episodes of 
paroxysmal atrial fibrillation or other 
supraventricular tachycardia per year.  

4.  The RO should then re-adjudicate the 
claims for increased rating (to include 
consideration of the possibility of 
"staged" ratings, if indicated by facts 
found), and for a temporary total rating,  
If either remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

